Case 9:21-cv-80517-BB Document 7 Entered on FLSD Docket 03/16/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-80517-BLOOM



 LEE MITCHELL JOHNSON,

        Plaintiff,

 v.

 LT. CASTILLO, et al.,

        Defendants.
                                        /

                ORDER TO U.S. MARSHAL DIRECTING PERSONAL SERVICE
             UPON DEFENDANTS LT. CASTILLO AND CERT. DEPUTY MICHAELS

        THIS CAUSE is before the Court on a sua sponte review of the record. Plaintiff Lee

 Mitchell Johnson has filed a pro se civil rights complaint alleging violations of his constitutional

 rights arising from his confinement at West Detention Center at the Palm Beach County Jail. ECF

 No. [6].

        The Eleventh Circuit Court of Appeals held that pro se prisoners proceeding in forma

 pauperis (“IFP”) should be assisted in serving prison employees. See Richardson v. Johnson, 598

 F.3d 734, 739 (11th Cir. 2010). In so ruling, the Eleventh Circuit determined that an IFP litigant

 is allowed “to rely on the court officers and United States Marshal to effect proper service, and

 should not be penalized for failure to effect service where such failure is not due to fault on the

 litigant’s part.” Fowler v. Jones, 899 F.2d 1088, 1095 (11th Cir. 1990); Richardson, 598 F.3d at

 738-39; Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1288 (11th Cir. 2009).

        Plaintiff has assisted the Court by identifying each named defendant and their respective

 titles for purposes of service, and as such, Plaintiff has not been dilatory in identifying information
Case 9:21-cv-80517-BB Document 7 Entered on FLSD Docket 03/16/2021 Page 2 of 3

                                                                        Case No. 21-cv-80517-BLOOM


 to perfect service. See Richardson, 598 F.3d at 739 (quoting Sellers v. United States, 902 F.2d 598,

 602 (7th Cir. 1990)). Plaintiff has provided the last name, position, and spelling of the Defendants,1

 including a time period regarding the alleged violations of his constitutional rights.

         The Eleventh Circuit has placed the burden on court officers and the United States Marshal

 to obtain information necessary to effect service of process when Plaintiff is proceeding IFP. See

 Richardson, 598 F.3d at 738-39. Thus, Federal Rule of Civil Procedure 4(e) provides that service

 shall be effectuated as follows:

          (e) Serving an Individual Within a Judicial District of the United States.
         Unless federal law provides otherwise, an individual—other than a minor, an
         incompetent person, or a person whose waiver has been filed—may be served in a
         judicial district of the United States by:

                 (1)     following state law for serving a summons in an action brought in
                 courts of general jurisdiction in the state where the district court is located
                 or where service is made; or

                 (2)     doing any of the following:

                         (A)     delivering a copy of the summons and of the complaint to
                         the individual personally;

                         (B)     leaving a copy of each at the individual’s dwelling or usual
                         place of abode with someone of suitable age and discretion who
                         resides there; or

                         (C)    delivering a copy of each to an agent authorized by
                         appointment or by law to receive service of process.

 Because Plaintiff has been permitted to proceed IFP, see ECF No. [5], he is entitled to service of

 process at public expense.




 1
   Plaintiff concedes he is “not sure” of the spelling of Defendant Lt. Castillo’s last name, but Plaintiff
 provides that Lt. Castillo was working the “C-Shift” as a corrections officer with the Palm Beach Sheriff’s
 Office at the West Detention Center on February 2, 2021. ECF No. [1] at 2, 6.
                                                         2
Case 9:21-cv-80517-BB Document 7 Entered on FLSD Docket 03/16/2021 Page 3 of 3

                                                                 Case No. 21-cv-80517-BLOOM


        It is therefore ORDERED AND ADJUDGED that the United States Marshal shall serve

 a copy of the Complaint, ECF No. [1], and the Screening Order, ECF No. [6], upon the Defendants,

 both of whom were working at the Palm Beach County Jail’s West Detention Center on or about

 February 2, 2021, as follows:

        Lt. Castillo
        Palm Beach County Sheriff’s Office
        38811 James Wheeler Way
        Belle Glade, FL 33430


        Cert. Deputy Michaels
        Palm Beach County Sheriff’s Office
        38811 James Wheeler Way
        Belle Glade, FL 33430

        DONE AND ORDERED in Chambers at Miami, Florida, on March 16, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Lee Mitchell Johnson, Pro Se
 #0384240
 West Detention Center
 Inmate Mail/Parcels
 P.O. Box
 Belle Glade, FL 33430




                                                    3
